Citation Nr: 0825082	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  01-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1941 to October 1945 and from January 1949 to March 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in November 2000, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In November 2001, the Board remanded the issues for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In June 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
appellant has not been properly furnished VCAA notice.  The 
United States Court of Appeals for Veterans Claims has made 
it clear that failure to adequately show compliance with VCAA 
notice requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  

Furthermore, during the course of this appeal, in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the Court held that in a 
claim for DIC compensation, notice under 38 U.S.C.A. § 
5103(a) must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death, (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  

Accordingly, the case is REMANDED for the following action:

1. The RO should review the record and 
take necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant is furnished proper notice 
in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) the 
information and evidence not of record 
that is necessary to establish service 
connection for the cause of the veteran's 
death, the evidence necessary to 
substantiate the claim for DIC benefits 
38 U.S.C.A. § 1318, as well as evidence 
necessary to establish service connection 
on a secondary basis, (b) the information 
and evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide, and 
(d) any pertinent evidence in her 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  

The letter should specifically 
include (1) a statement of the 
conditions, for which the veteran was 
service connected at the time of his 
death, (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected 
condition, and (3) an explanation of 
the evidence and information required 
to substantiate the claim based on a 
condition not yet service connected.  

The letter should also advise the 
appellant of the evidence necessary 
to establish disability ratings and 
effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. The appellant's representative 
submitted textual material that could be 
construed as advancing service connection 
for cause of death as secondary to a 
service-connected disability.  Accordingly 
the RO should consider that theory of 
entitlement to benefits sought.  If the 
benefits sought remain denied, the RO 
should furnish the appellant a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

